Citation Nr: 0423177	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-20 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. E. 




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The appellant is the widow of the veteran who is reported to 
have had active service from July 1970 to February 1972.  The 
veteran also had subsequent service with the Army National 
Guard.

The Board of Veterans' Appeals (Board) issued a decision in 
this appeal on May 4, 2004.  However, in a letter dated in 
June 2004, appellant's representative asserted that the Board 
had improperly issued its decision prior to the expiration of 
the 60 days appellant had to submit additional evidence or 
argument in response to a February 2004 independent medical 
opinion the Board had obtained in this matter.  For the 
reasons provided in a separate and concurrent decision, the 
Board vacated its May 4, 2004 decision, and will instead 
issue this Remand.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

As was noted above, pursuant to 38 C.F.R. §§ 20.901 and 
20.903(a) (2003), the Board has obtained a February 2004 
independent medical opinion in this matter, and is in the 
process of providing additional opportunity for appellant to 
provide additional argument or evidence in support of her 
appeal in light of that opinion.  However, in the recent case 
of Padgett v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) concluded that while the Board had the authority to 
obtain medical opinions pursuant to 38 U.S.C. § 7109 and 
38 C.F.R. § 20.901, the Board may not consider such 
additional evidence without remanding the claim to the RO for 
initial consideration of the evidence or obtaining a waiver 
from the appellant.  

Consequently, since the Board finds that the representative's 
request to vacate the May 4, 2004 Board decision clearly 
implies the rejection of any intention to permit the Board's 
consideration of the February 2004 independent medical 
opinion in the first instance, the Board concludes that it 
has no alternative but to remand this case to the RO for 
initial consideration of the February 2004 independent 
medical opinion.

Accordingly, this case is REMANDED for the following actions:

Appellant's claim should be readjudicated 
based on the February 2004 independent 
medical opinion and any additional 
evidence obtained in this matter since 
the last supplemental statement of the 
case, issued in February 2002.  If any 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



